El Juez Asociado Se. Figueras,
después de exponer los techos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho del auto de Io. de Octubre del año anterior y sustaneialmente los de hecho y el primero, tercero y cuarto de los de derecho del auto concordante de 20 de Agosto del citado año, y.
Considerando: que siendo el injunction ó interdicto pro-hibitorio un remedio para evitar que se haga derterminada cosa que infrinja ó perjudique el derecho de una persona, es indudable que es procedente el interpuesto, que. tiene á su favor la brevedad en el procedimiento por el carácter sumari-sim.o que le es peculiar.
Considerando: que si no puede desconocerse su procedencia en el presente caso, debe tenerse también en cuenta, que tanto Doña Justa (Jarcia como Don Juan Ignacio Caloca discuten judicialmente, por medio de una tercería, la propiedad de parte de la finca embargada, y ésto hace pensar en la posibili-dad de que se declare el derecho en favor de la primera, y entonces puede ser insuficiente la fianza de cien pesos para indemnizar los perjuicios que con la prohibición se le haya causado, cuyo peligro prevee la Ley de Injunction en su sec-ción 12a y es el Tribunal ante el que se presente la pretensión y probanza quien puede apreciar si existe daño futuro y la cuantía en que debe prevenirse.
Considerando lo dispuesto en la regla 63 de la Orden General No. 118, serie de 1899.
Se confirman los autos apelados y por consiguiente se de-clara con lugar el injunction que estableció Don Juan Ignacio Oaloca y se reserva á Doña Justa García, Vda. de Rivera, el derecho que le otorga la sección 12a. de la Ley de Injunction; sin especial condena de costas.
*248Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y MacLeary.
Juez Disidente: Sr. Sulzbacñer.